[Cite as State v. Gasser, 2014-Ohio-2569.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

STATE OF OHIO                                       C.A. No.     13CA0042

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
ANTHONY GASSER                                      WAYNE COUNTY MUNICIPAL COURT
                                                    COUNTY OF WAYNE, OHIO
        Appellant                                   CASE No.   TRC-13-06-06124

                                 DECISION AND JOURNAL ENTRY

Dated: June 16, 2014



        CARR, Judge.

        {¶1}     Appellant Anthony Gasser appeals the judgment of the Wayne County Municipal

Court that denied his motion to suppress. This Court affirms.

                                               I.

        {¶2}     After spotting Gasser with an open container of beer while sitting behind the

wheel of his car, a police officer subjected Gasser to various sobriety tests. As a result, the

officer cited Gasser for having physical control of a vehicle while under the influence. After

initially pleading not guilty, Gasser moved to suppress all evidence resulting from the alleged

illegal stop. The trial court held a hearing on the motion and denied it. Gasser subsequently

pleaded no contest to the charge and the trial court sentenced him accordingly, staying

imposition of the sentence pending appeal. Gasser filed a timely appeal in which he raises one

assignment of error for review.
                                                  2


                                                  II.

                                    ASSIGNMENT OF ERROR

          THE TRIAL COURT IMPROPERLY DENIED THE MOTION TO SUPPRESS
          FILED BY DEFENDANT IN VIOLATION OF THE 4TH AMENDMENT OF
          THE US CONSTITUTION AND ARTICLE 1 OF THE OHIO CONSTITUTION.

          {¶3}   Gasser argues that the trial court erred by denying his motion to suppress that

alleged that the officer conducted an illegal stop. This Court disagrees.

          {¶4}   A motion to suppress evidence presents a mixed question of law and fact. State v.

Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, ¶ 8. “When considering a motion to suppress,

the trial court assumes the role of trier of fact and is therefore in the best position to resolve

factual questions and evaluate the credibility of witnesses.” Id., citing State v. Mills, 62 Ohio

St.3d 357, 366 (1992). Generally, a reviewing court “must accept the trial court’s findings of

fact if they are supported by competent, credible evidence.” Burnside at ¶ 8. The reviewing

court must then “independently determine, without deference to the conclusion of the trial court,

whether the facts satisfy the applicable legal standard.” Id.

          {¶5}   The United States Supreme Court has held:

          The Fourth Amendment [to the United States Constitution] guarantees the right of
          the people to be secure in their persons, houses, papers, and effects, against
          unreasonable searches and seizures. Temporary detention of individuals during
          the stop of an automobile by the police, even if only for a brief period and for a
          limited purpose, constitutes a seizure of persons within the meaning of this
          provision. An automobile stop is thus subject to the constitutional imperative that
          it not be unreasonable under the circumstances.

(Internal quotations and citations omitted.) Whren v. United States, 517 U.S. 806, 809-10

(1996).

          {¶6}   Moreover,

          [t]he essential purpose of the proscriptions in the Fourth Amendment is to impose
          a standard of reasonableness upon the exercise of discretion by government
                                                 3


       officials, including law enforcement agents, in order to safeguard the privacy and
       security of individuals against arbitrary invasions[.] Thus, the permissibility of a
       particular law enforcement practice is judged by balancing its intrusion on the
       individual’s Fourth Amendment interests against the promotion of legitimate
       governmental interests.

(Internal quotations and citations omitted.) Delaware v. Prouse, 440 U.S. 648, 653-654 (1979).

Therefore, as the stopping and detention of automobile occupants constitutes a seizure for Fourth

Amendment purposes, it must be reasonable under the circumstances. Id. at 653.

       {¶7}    The key premise is that the Fourth Amendment prohibits only unreasonable

searches and seizures, not every search and seizure irrespective of reasonableness. As a general

rule, for a search or seizure to be reasonable, it must occur as a result of the execution of a

warrant premised on probable cause. Fourth Amendment to the U.S. Constitution; State v. Dunn,

131 Ohio St.3d 325, 2012-Ohio-1008, ¶ 13-14. Numerous exceptions to the warrant requirement

developed over time, including the community-caretaking/emergency aid exception which

“allows police officers to stop a person to render aid if they reasonably believe that there is an

immediate need for their assistance to protect life or prevent serious injury.” Dunn at ¶ 22.

       {¶8}    This Court has recognized:

       “A key community caretaking function is to help motorists who are stranded or in
       distress.” State v. Chapa, 10th Dist. Franklin No. 04AP-66, 2004-Ohio-5070, ¶ 8.
       Accordingly, community caretaking functions have been recognized in cases
       where a vehicle is stationary in an area where it should not be parked, as it gives
       rise to an inference as to the vehicle’s or the driver’s impairment. See, e.g.,
       Bucyrus v. Lewis, 66 Ohio App.3d 256 (3d Dist.1990) (driver sleeping in vehicle
       parked in bank’s drive-through lane), State v. Chrzanowski, 180 Ohio App.3d
       324, 2008-Ohio-6993 (11th Dist.) (driver sitting in vehicle stopped on the
       roadway), Chapa (driver stopped her vehicle “in the middle of the roadway with
       its headlights on and leaving no room for other vehicles to pass.”).

State v. Clapper, 9th Dist. Medina No. 11CA0031-M, 2012-Ohio-1382, ¶ 13.

       {¶9}    In this case, Officer Michael Davis of the Smithville police department testified

that he was on patrol one evening when he saw a car parked in the turn-around area of a 400-
                                                  4


yard driveway to a private residence. The turn-around area was close to the street. Based on his

experience patrolling the area, Officer Davis knew that the homeowners did not park their cars in

that area of driveway. On the other hand, the officer had observed disabled vehicles parked in

that area.

        {¶10} Officer Davis entered the license plate number into LEADS and discovered that

that vehicle was not registered to any homeowner at the residence. In fact, the registered owner

of the vehicle lived in Rittman, not Smithville. Accordingly, the officer became suspicious as to

why the vehicle was parked there.

        {¶11} Officer Davis parked approximately 20 feet off to the left of the vehicle, leaving

room for the driver to back up and exit the driveway. He then approached the car to check on the

welfare of the driver. As he approached, the officer saw an open can of beer in the center

console. Upon speaking to Gasser, the officer noticed the odor of alcohol and that Gasser’s eyes

were glassy and bloodshot. The officer thereafter had Gasser exit the vehicle and perform

various sobriety tests, the results of which gave rise to the charge.

        {¶12} Under the circumstances, where a vehicle that did not belong to a resident of the

home was parked in a place where only disabled vehicles were ever known to be parked, the

officer reasonably investigated the situation as part of his community caretaking function. The

officer left an adequate amount of room between his patrol car and Gasser’s vehicle to allow

Gasser to exit the driveway. The officer approached for the purpose of inquiring as to the

suspected distress of the driver. Under these circumstances, the trial court correctly concluded

that the officer was properly engaged in a community caretaking function when he spotted the

open beer container in Gasser’s vehicle. Accordingly, the trial court properly denied the motion

to suppress. Gasser’s assignment of error is overruled.
                                                 5


                                                III.

       {¶13} Gasser’s sole assignment of error is overruled. The judgment of the Wayne

County Municipal Court is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Wayne County

Municipal Court, County of Wayne, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       DONNA J. CARR
                                                       FOR THE COURT



HENSAL, P. J.
WHITMORE, J.
CONCUR.
                                        6


APPEARANCES:

WESLEY JOHNSTON, Attorney at Law, for Appellant.

DANIEL R. LUTZ, Prosecuting Attorney, and NATHAN R. SHAKER, Assistant Prosecuting
Attorney, for Appellee.